Mr. Justice Robb
delivered the opinion of the Court:
It is a well-settled rule that repeals by implication are not favored, and that when two statutes cover in whole or in part the same matter, it is the duty of the court to give effect to both unless they are irreconcilable; in other words, unless it is' clear that the later act was intended to displace the provisions of the former. Henderson s Tobacco, 11 Wall. 652, 20 L. ed. *341235; District of Columbia v. Hutton, 143 U. S. 18, 36 L. ed. 60, 12 Sup. Ct. Rep. 369; Frost v. Wenie, 157 U. S. 46, 39 L. ed. 614, 15 Sup. Ct. Rep. 532; United States v. Healey, 160 U. S. 136, 40 L. ed. 369, 16 Sup. Ct. Rep. 247. In the present case, the later act is not necessarily irreconcilable with the former. The name of the justice of the peace court having been changed, Congress, as a matter of caution, and to save any question being raised as to the right of a judge of the newly constituted court to act as a judge of the juvenile court, specifically provided that he might do so. But it did not provide that he should so serve without extra compensation. It had expressly declared that the old court should remain as then constituted, but should thereafter be known by a different name, and later on it provided that “the said court [that is, the newly constituted municipal court] and each member thereof shall exercise the same jurisdiction as was vested in them as justice of the peace immediately before the passage of this act, and no more, and shall be governed by the laws then in force, except as said laws and said jurisdiction are expressly changed or enlarged hereby The provision in the juvenile court act providing for extra compensation concededly was not expressly repealed. We are unable to find any necessary implication of repeal, since there is nothing in the later act which destroys this provision in the former. That being so, both may be permitted to stand., This view is strengthened by a reference to the deficiency appropriation bills of March 4, 1909, June 25, 1910, and March 4, 1911, directing payment “for services rendered by acting judge of said juvenile court, as authorized by sec. 3 of the act of March 19, 1906, creating said co.urt.” While these appropriation acts, of course, are not controlling, they are proper to be considered because they indicate the contemporaneous construction placed upon the act of 1909 by Congress.
It appearing that the compensation of the judges of the municipal court was not increased by the act of 1909, that there was no express repeal of the provision in the former act allowing extra compensation, that the later act expressly provided that the municipal court should “be governed by the laws then in *342force” unless expressly changed, that Congress for three years thereafter recognized the extra compensation provision of the earlier act as still in force, we rule that it was not repealed by the later act. The judgment must be reversed, with costs, and the cause remanded. Reversed.